Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-6-2008

Huertas v. City of Camden
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2042




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Huertas v. City of Camden" (2008). 2008 Decisions. Paper 406.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/406


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-301                                                      NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 08-2042
                                   ___________

                             HECTOR L. HUERTAS,
                                         Appellant

                                         v.

 CITY OF CAMDEN; MELVIN R. PRIMAS, City of Camden C.E.O.; GWENDOLYN
FAISON, Mayor; MORTON BONAPARTE, Business Administrator; FLAX, MR., Dep’t
of Revenue Supervisor; DIANE HOOD, City Tax Collector; JOHN DOE, Police Officer
  One Badge #1130; JOHN DOE, Commanding Officer Two; CHERYL CAMPBELL,
      Police Officer Badge #1196; JOHN DOE, Police Officer Three; JOHN DOE,
       Commanding Officer Four; M. ZAYAS, Police Officer Five Badge #1222;
 WOODWARD, Detective; JOHN DOE, Police Chief; TYRONE JOHNSON, Burglary
    Detective; MARCEL, Criminal Suspect, B. SEWELL, N.J. Transit Bus Driver; 7
ELEVEN INC., XX-XXXXXXX (FEIN); JOHN DOE1, 7-Eleven Store Owner; JOHN DOE2,
   7-Eleven Employee One; JOHN DOE3, 7-Eleven Employee Two; JOHN DOE4, 7-
   Eleven Employee Three; MR. MUNOZ, City of Camden Public Works Supervisor;
       JAMES W. FAISON III, Camden City Municipal Judge; JOHN DOE 1-4
                      ____________________________________

                  On Appeal from the United States District Court
                           for the District of New Jersey
                          (D. N.J. Civ. No. 03-cv-04025)
                    District Judge: Honorable Renee M. Bumb
                   ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                September 25, 2008
           Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges

                          (Opinion filed: October 6, 2008)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Hector Huertas, proceeding pro se, appeals an order of the United States District

Court for the District of New Jersey denying his motion and amended motion for

judgment on the pleadings and declining to exercise supplemental jurisdiction over the

remaining state law claims. We will dismiss this appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       In 2003, Huertas filed a civil rights action against numerous defendants, including

the City of Camden, several police officers, 7-Eleven, Inc., and 7-Eleven employees.

Huertas’s claims stemmed from various encounters with the Camden police and Camden

employees, and an altercation at a 7-Eleven store with defendant B. Sewell. Huertas filed

an amended complaint in 2006. In April 2007, the District Court entered an order

dismissing the action based upon a settlement agreement between Huertas and the

defendants. Huertas appealed, and we dismissed his appeal for lack of jurisdiction

because his claims against Sewell remained pending.

       Huertas then filed a motion and amended motion for judgment on the pleadings as

to Sewell, the City of Camden, and “Police Officer 3.” Huertas asserted that Sewell had

not denied certain allegations in his complaint, and that Police Officer 3 had yet to be

identified and thus was not covered by the settlement. The District Court reopened the

                                             2
file for the purpose of deciding these motions.

       The District Court denied Huertas’s request for a judgment against the City of

Camden and Police Officer 3, explaining that Huertas had settled his claims with the City

and all employees of the Camden City Police Department. The District Court dismissed

Huertas’s claims against Sewell without prejudice. The District Court found that Huertas

had only raised state law claims against Sewell, and the Court declined to exercise

supplemental jurisdiction over those claims. This appeal followed.

       As noted by the District Court, the Release executed by the parties reflects that

Huertas released all claims against the City of Camden and employees of the City of

Camden Police Department resulting from the occurrences listed in his complaint. Thus,

the District Court did not err in denying Huertas’s motion for a judgment against the City

of Camden and Police Officer 3.

       The District Court also did not err in declining to exercise supplemental

jurisdiction over Huertas’s remaining state law claims against Sewell. Where the claim

over which the District Court had original jurisdiction is dismissed before trial, the

District Court must decline to decide the pendent state claims unless considerations of

judicial economy, convenience, and fairness to the parties provide an affirmative

justification for doing so. Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000). Huertas

appears to argue that the statute of limitations has run on these claims. The state claims,

however, were not time-barred at the time the District Court dismissed them. See id.



                                              3
(noting that, under 28 U.S.C. § 1367(d), the statute of limitations is tolled for 30 days

after the district court’s dismissal). In addition, to the extent Huertas contends that he

asserted a federal claim against Sewell for racially-based harassment, see Am. Motion for

Judgment at 2, his allegations describing his altercation with Sewell in a convenience

store do not raise a federal claim.

       Finally, Huertas asserts that 7-Eleven, Inc., which was not a party to the settlement,

conspired with the City of Camden Police Department in concealing evidence and facts

regarding his dispute with Sewell. For the reasons stated in its opinion dated June 30,

2004, the District Court did not err in granting 7-Eleven, Inc.’s motion to dismiss

Huertas’s claims based on these allegations. We also note that Huertas’s amended

complaint avers no facts supporting an alleged conspiracy.

       Accordingly, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                              4